Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remark
The Applicant fails to response and make the corrections to comply with MPEP 714, as indicated by the Notice of Non-Compliant Amendment (PTO-324) mailed on 11/22/2020. Claims 11-18 were amended from the claims filed on 6/27/2019 but are not properly marked to comply with MPEP 714. Claims 17 and 18 were not elected by the response filed on 8/5/2020.
Claim Rejections Withdrawal
Applicant’s amendment of Claim 12 is acknowledged. Thus, the claim rejection under 35 U.S.C. 112(d) is withdrawn.
	
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing 

Claims 1, 2, 11-14 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Wada (U.S. Patent Pub. No. 2011/0233779) of record, in view of Mancevski (U.S. Patent Pub. No. 2008/0179590) of record, in view of Shanov (U.S. Patent Pub. No. 2015/0137414) of record. 
	Regarding Claim 1
	FIG. 2 of Wada discloses a method for fabricating a non-volatile memory, comprising: providing a base substrate (10); forming a first conductive layer (17) on the base substrate and the base substrate; forming an interlayer dielectric layer (19) on the first conductive layer; forming a through hole mask layer (20) on a top surface of the interlayer dielectric layer; forming a plurality of through holes exposing the first conductive layer in the interlayer dielectric layer by using the through hole mask layer as a mask; forming an initial catalyst layer (22) on sidewall surfaces of the through holes, wherein the initial catalyst layer completely covers the sidewall surfaces of the through holes; forming an initial carbon nanotube layer (23) filling up the through holes by a catalytic chemical vapor deposition process [0003], wherein the initial carbon nanotube layer has a top surface higher than the top surface of the interlayer dielectric layer; forming a catalyst layer and a carbon nanotube layer through a planarization process [0035] to remove the through hole mask layer, wherein an extending direction of carbon nanotubes in the carbon nanotube layer substantially coincides with a normal direction of a top surface of the base substrate. Wada further discloses “by managing the speed of growth or the time of growth of the CNTs 23 in the via hole, the length of the CNTs 23, which excessively project to the upper part, can be decreased” [0035]. It would have 
Wada fails to disclose “forming an initial catalyst layer on sidewall surfaces of the through holes and exposing bottom surfaces of the through holes”; “annealing the initial catalyst layer; after annealing the initial catalyst layer”, forming an initial carbon nanotube layer; and “forming a second conductive layer on the carbon nanotube layer and a portion of the interlayer dielectric layer”.
	Mancevski discloses a similar method, comprising forming an initial catalyst layer on sidewall surfaces of the through holes and exposing bottom surfaces of the through holes (FIG. 9), wherein the initial catalyst layer completely covers the sidewall surfaces of the through holes [0083]; forming an initial carbon nanotube layer filling up the through holes by a catalytic chemical vapor deposition process [0085]; and forming a second conductive layer on the carbon nanotube layer and a portion of the interlayer dielectric layer (FIG. 12). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wada, as taught by Mancevski. The ordinary artisan would have been motivated to modify Wada in the above manner for the purpose of large-scale manufacturing with low cost (Para. 18 of Mancevski).

	FIG. 1 of Shanov discloses a similar method, comprising forming an initial catalyst layer, annealing the initial catalyst layer; after annealing the initial catalyst layer”, forming an initial carbon nanotube layer [0046]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wada, as taught by Shanov. The ordinary artisan would have been motivated to modify Wada in the above manner for the purpose of improving growth of carbon nanotubes (Para. 5 of Shanov).
The preamble “non-volatile memory” is a statement of intended use and is not considered to be of significance to claim construction. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). MPEP 2111.02. Since Saito discloses a substantially identical structure of Claim 1, the recitation “non-volatile memory” is treated as the purpose or intended use of the claimed invention.

	Regarding Claim 2
	Wada discloses forming the initial carbon nanotube layer in the through holes by the catalytic chemical vapor deposition process comprises: introducing a carbon source 

Regarding Claim 11
	FIG. 1 of Shanov annealing the initial catalyst layer before forming the initial carbon nanotube layer [0046].

	Regarding Claim 12
	Shanov discloses an annealing temperature is in a range of approximately 200°C-500°C [0046]. 

	Regarding Claim 13
	Mancevski discloses the catalyst layer is made of one of cobalt nanoparticles, iron nanoparticles and nickel nanoparticles [0082].

Regarding Claim 14
	Shanov the carbon source gas includes at least one of methane and acetylene [0051]; and-30-SMIC Ref No.: 2017-01981-SH-USAttorney Docket No.: 00158.0623. OUS a temperature of the catalytic chemical vapor deposition process is in a range of approximately 300°C-600°C [0050]. 

	Regarding Claim 17
.

Claims 3, 15, 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Wada, Mancevski and Shanov, in view of Hsu (U.S. Patent Pub. No. 2009/0014705) of record.	
Regarding Claim 3
	Wada as modified by Mancevski and Shanov discloses Claim 1, wherein: the carbon source gas includes at least one of methane and acetylene; and-30-SMIC Ref No.: 2017-01981-SH-USAttorney Docket No.: 00158.0623. OUS a temperature of the catalytic chemical vapor deposition process is in a range of approximately 300°C-600°C [0033]. 
Wada as modified by Mancevski and Shanov fails to disclose “the carbon source gas includes at least one of CO2 and CF4”.
	Hsu discloses a similar method for fabricating a non-volatile memory, wherein the carbon source gas includes at least one of CO2 and CF4 [0019]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kawabata, as taught by Hsu. The ordinary artisan would have been motivated to modify Kawabata in the above manner, because such material substitution or replacement would have been considered a 

	Regarding Claim 15
	Hsu discloses before forming the second conductive layer, further comprising: forming a polishing layer (312, FIG. 1e) on the interlayer dielectric layer and the carbon nanotube layer; and planarizing the polishing layer and the carbon nanotube layer using a chemical mechanical polishing process until a surface of the interlayer dielectric layer is exposed (FIG. 1f).

	Regarding Claim 16
	Hsu discloses the polishing layer is made of one of silicon nitride and aluminum nitride [0020].

	Regarding Claim 18
	Hsu discloses the polishing layer is made of one of silicon nitride and aluminum nitride [0020].

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Wada, Mancevski and Shanov, in view of Heo (U.S. Patent Pub. No. 2010/0264544) of record.
	Regarding Claim 6
	Wada as modified by Mancevski and Shanov discloses Claim 1. 

	FIG. 3 of Heo discloses a similar method, wherein forming the catalyst layer (120) comprises: implanting the catalytic ions into both the sidewall surfaces and the bottom surfaces of the through holes to form the catalyst layer [0046]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wada, as taught by Heo. The ordinary artisan would have been motivated to modify Wada in the above manner for the purpose of improving integration and operation speed (Para. 6 of Heo).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Wada, Mancevski and Shanov, in view of Zhang (U.S. Patent Pub. No. 2016/0190312) of record.
	Regarding Claim 16
	Wada as modified by Mancevski and Shanov discloses Claim 1. 
Wada as modified by Mancevski and Shanov fails to explicitly disclose “an opening size of the through holes is in a range of approximately 5 nm-30 nm; and a height of the through holes is in a range of approximately 45 nm-52 nm”.
	FIG. 6 of Zhang discloses a similar method, wherein, an opening size of the through holes is in a range of approximately 5 nm-30 nm; and a height of the through holes is in a range of approximately 45 nm-52 nm [0035]. 
.

Claims 21, 23, 24 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Wada, in view of MK (U.S. Patent Pub. No. 2008/0157363) of record, in view of Shanov. 
	Regarding Claim 21
FIG. 2 of Wada discloses a method for fabricating a non-volatile memory, comprising: providing a base substrate (10); forming a first conductive layer (17) on the base substrate and the base substrate; forming an interlayer dielectric layer (19) on the first conductive layer; forming a through hole mask layer (20) on a top surface of the interlayer dielectric layer;-5-Attorney Docket No. 00158.0623.OQUS Application No. 16/454, 576 forming a plurality of through holes exposing the first conductive layer in the interlayer dielectric layer by using the through hole mask layer as a mask; forming an initial catalyst layer (22) on bottom surfaces of the through holes; forming an initial carbon nanotube layer (23) in the through holes by a catalytic chemical vapor deposition process [0003], wherein the initial carbon nanotube layer has a top surface higher than the top surface of the interlayer dielectric layer; forming a catalyst layer and a carbon nanotube layer through a planarization process to remove the through hole mask layer. Wada further discloses “by managing the speed of growth or the time of growth of the CNTs 23 in the via hole, the length of the CNTs 23, which 
Wada fails to disclose “forming an initial catalyst layer on bottom surfaces of the through holes and exposing sidewall surfaces of the through holes”; “annealing the initial catalyst layer; after annealing the initial catalyst layer”, forming an initial carbon nanotube layer” and “forming a second conductive layer on the carbon nanotube layer and a portion of the interlayer dielectric layer”.
	FIG. 5 of MK discloses a similar method, comprising forming an initial catalyst layer (21, FIG. 3) on bottom surfaces of the through holes and exposing sidewall surfaces of the through holes; forming a carbon nanotube layer (23) in the through holes by a catalytic chemical vapor deposition process [0036]; and forming a second conductive layer (25) on the carbon nanotube layer and a portion of the interlayer dielectric layer (15). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wada, as taught by MK. The ordinary artisan would have been motivated to modify Wada in the above manner for the purpose of providing a simplified way to form nanoscale conductive structure (Para. 4 of MK).

	FIG. 1 of Shanov discloses a similar method, comprising forming an initial catalyst layer, annealing the initial catalyst layer; after annealing the initial catalyst layer”, forming an initial carbon nanotube layer [0046]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wada, as taught by Shanov. The ordinary artisan would have been motivated to modify Wada in the above manner for the purpose of improving growth of carbon nanotubes (Para. 5 of Shanov).
The preamble “non-volatile memory” is a statement of intended use and is not considered to be of significance to claim construction. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). MPEP 2111.02. Since Wada discloses a substantially identical structure of Claim 21, the recitation “non-volatile memory” is treated as the purpose or intended use of the claimed invention.

	Regarding Claim 23
	Wada discloses forming the initial carbon nanotube layer in the through holes by the catalytic chemical vapor deposition process comprises: introducing a carbon source gas into the through holes; and disassociating the carbon source gas into free carbon 

	Regarding Claim 24
 	MK the carbon source gas includes at least one of CO2 and CF4 [0036].
	Wada discloses a temperature of the catalytic chemical vapor deposition process is in a range of approximately 300°C-600°C [0033]. 

	Regarding Claim 27
	FIG. 2 of Wada discloses an extending direction of carbon nanotubes (23) in the carbon nanotube layer substantially coincides with a normal direction of a top surface of the base substrate.

Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Wada, MK and Shanov, in view of Patil (U.S. Patent Pub. No. 2017/0062442) of record.
	Regarding Claim 22
 	Wada as modified by MK discloses Claim 21.
Wada as modified by MK fails to explicitly disclose “implanting the catalytic ions into only the bottom surfaces of the through holes with an implantation direction perpendicular to a surface of the base substrate to form the catalyst layer”.
	FIG. 1C of Patil discloses a similar method, comprising implanting the catalytic ions into only the bottom surfaces of the through holes with an implantation direction perpendicular to a surface of the base substrate to form the catalyst layer. 
.
	
Claims 25 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Wada, MK and Shanov, in view of Heo (U.S. Patent Pub. No. 2010/0264544) of record.
	Regarding Claim 25
	Wada as modified by MK and Shanov discloses Claim 21. 
Wada as modified by MK and Shanov fails to disclose “the catalyst layer is formed on both sidewall surfaces and bottom surfaces of the through holes”.
	FIG. 3 of Heo discloses a similar method, wherein the catalyst layer is formed on both sidewall surfaces and bottom surfaces of the through holes. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wada, as taught by Heo. The ordinary artisan would have been motivated to modify Wada in the above manner for the purpose of improving integration and operation speed (Para. 6 of Heo).

	Regarding Claim 26
	FIG. 3 of Heo discloses forming the catalyst layer (120) comprises: implanting the catalytic ions into both the sidewall surfaces and the bottom surfaces of the through holes to form the catalyst layer [0046]. 

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Wada, in view of Coiffic (U.S. Patent Pub. No. 2008/0317970) of record, in view of Shanov. 
	Regarding Claim 21
FIG. 2 of Wada discloses a method for fabricating a non-volatile memory, comprising: providing a base substrate (10); forming a first conductive layer (17) on the base substrate and the base substrate; forming an interlayer dielectric layer (19) on the first conductive layer; forming a through hole mask layer (20) on a top surface of the interlayer dielectric layer;-5-Attorney Docket No. 00158.0623.OQUS Application No. 16/454, 576 forming a plurality of through holes exposing the first conductive layer in the interlayer dielectric layer by using the through hole mask layer as a mask; forming an initial catalyst layer (22) on bottom surfaces of the through holes; forming an initial carbon nanotube layer (23) in the through holes by a catalytic chemical vapor deposition process [0003], wherein the initial carbon nanotube layer has a top surface higher than the top surface of the interlayer dielectric layer; forming a catalyst layer and a carbon nanotube layer through a planarization process to remove the through hole mask layer. Wada further discloses “by managing the speed of growth or the time of growth of the CNTs 23 in the via hole, the length of the CNTs 23, which excessively project to the upper part, can be decreased” [0035]. It would have been obvious to one of ordinary skill in the art to make the initial carbon nanotube layer has a top surface coplanar with a top surface of the through hole mask layer, such that excessive portions of CNTs and the through hole mask layer can be simultaneously removed by CMP. The ordinary artisan would have been motivated to do so for the purpose of improving manufacturing efficiency.

	FIG. 6 of Coiffic discloses a similar method, comprising forming an initial catalyst layer (9) on bottom surfaces of the through holes and exposing sidewall surfaces of the through holes; forming a carbon nanotube layer (10) in the through holes by a catalytic chemical vapor deposition process [0021]; and forming a second conductive layer (12) on the carbon nanotube layer and a portion of the interlayer dielectric layer (5), wherein an extending direction of carbon nanotubes (10) in the carbon nanotube layer substantially coincides with a radial directions of the through holes [0028]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wada, as taught by Coiffic. The ordinary artisan would have been motivated to modify Wada in the above manner for the purpose of forming nanotube-based interconnect structure (Para. 10 of Coiffic).
Wada as modified by Coiffic fails to explicitly disclose “annealing the initial catalyst layer; after annealing the initial catalyst layer”, forming an initial carbon nanotube layer”.
	FIG. 1 of Shanov discloses a similar method, comprising forming an initial catalyst layer, annealing the initial catalyst layer; after annealing the initial catalyst layer”, forming an initial carbon nanotube layer [0046]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Wada, as taught by Shanov. The 
The preamble “non-volatile memory” is a statement of intended use and is not considered to be of significance to claim construction. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). MPEP 2111.02. Since Wada discloses a substantially identical structure of Claim 21, the recitation “non-volatile memory” is treated as the purpose or intended use of the claimed invention.
	 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 21 have been considered but they are not persuasive. FIG. 1 of Shanov discloses forming an initial catalyst layer, annealing the initial catalyst layer; after annealing the initial catalyst layer”, forming an initial carbon nanotube layer [0046]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892